Citation Nr: 9908371	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus, on the 
basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim on appeal.  
The veteran who had active service from September 1960 to 
September 1964, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  Pes planus existed prior to service, and increased in 
severity during service.

2.  There is no specific finding that the increase in 
disability was due to the natural progress of the disease.


CONCLUSION OF LAW

Pes planus was aggravated in service.  38 U.S.C.A. § 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  

The veteran's service medical records noted that upon entry 
into service, the veteran was diagnosed with non-symptomatic 
bilateral first degree pes planus.  His separation 
examination report noted third degree pes planus, mildly 
symptomatic.  An April 1997 VA examination report noted 
diagnoses that included bilateral pes planus with loss of 
longitudinal and transverse arches bilaterally, hallux valgus 
bilaterally without noted bunion deformity.  A preexisting 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).

In this case the veteran's pes planus progressed in service 
from first degree pes planus, non-symptomatic, to third 
degree pes planus, mildly symptomatic.  There has not been a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Therefore, the 
requirements of 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a) have been met and the veteran's bilateral pes planus 
must be considered to have been aggravated by active service.  
Since it was aggravated by service, service connection for 
pes planus is warranted.  


ORDER

Entitlement to service connection for pes planus is granted



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



